Citation Nr: 1439462	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  05-28 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating higher than 30 percent for residuals of a left distal femur fracture with left knee disability prior to July 21, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1977 to July 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2007, the Veteran appeared at a hearing before a Decision Review Officer.  A transcript of the hearing is in the Veteran's file.

In a decision in October 2013, the Board denied the claim for an increased rating for the period prior to July 21, 2012.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, the parties (the Veteran and VA) filed a Joint Motion to vacate the Board's decision, which was granted by the Court.


FINDINGS OF FACT

1.  Before July 6, 2010, the residuals of a left distal femur fracture were manifested by instability, arthritis and painful motion, and limitation of flexion and extension.

2.  From July 6, 2010, to July 21, 2012, the residuals of a left distal femur fracture were manifested by ankylosis of the knee in flexion from 0 to 10 degrees.


CONCLUSIONS OF LAW

1.  Before July 21, 2012, the criteria for a rating higher than 30 percent for residuals of a left distal femur fracture based on instability had not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2013).



2.  Before July 6, 2010, the criteria for a separate 10 percent rating for residuals of a left distal femur fracture based on arthritis and painful motion had been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5003 (2013).

3.  From July 6, 2010, to July 21, 2012, the residuals of a left distal femur fracture were manifested by ankylosis of the knee in flexion from 0 to 10 degrees.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5256 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. § 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).




In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is related).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by letters in May 2004, in May 2008, in June 2010, in January 2012, and in July 2012.

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (Notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and of the effect that worsening has on employment).

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claim was readjudicated as evidenced by the supplemental statement of the case, dated in December 2012.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis).


Duty to Assist

VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A.  The RO has obtained service records, VA records, and private medical records.  The Veteran was afforded VA examinations.

As the reports of the VA examinations before July 2012 are based on the Veteran's medical history and described the disability in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Evidence

On VA examination in September 2000, the impression was residuals of fractures of the left femur, knee, patella, tibia, and fibula with posttraumatic arthritis and instability. 

On examination in May 2005, the Veteran complained of constant left knee pain with stiffness and of occasional swelling.  The Veteran used a knee brace and a cane.  The 3+ anterior drawer sign was 3+ and the Lachman sign was 2+.  Flexion was to 70 degrees and extension was to 5 degrees with painful motion and crepitus.  The VA examiner noted that the knee examination was very painful for the Veteran.  There was a 3 cm difference in leg length and X-rays showed moderate degenerative changes.  



Pain was a factor with flare-ups, repetitive use, and weaken movement.  The diagnosis was posttraumatic degenerative arthritis of the left knee with an old inter- and supra- condylar fracture of the distal left femur.

In September 2007, VA records show that the Veteran presented with a history of chronic left knee pain and instability.  The pertinent findings were lateral laxity with stressing.  The Lachman and drawer testing were positive.  Flexion was limited to 60 degrees. There was full extension.  The assessment was left knee instability and pain with traumatic degenerative joint disease.

On VA examination in October 2007, the Veteran complained of daily knee pain, weakness, stiffness, swelling, fatigue, instability, and lack of endurance with flare-ups once a week with activities of daily living.  Testing showed ligament instability.  Flexion was to 48 degrees and extension was to zero degrees.  The Veteran was able to repeat range of motion only twice because of severe parapatellar-infrapatellar pain associated with fatigue, weakness, and lack of endurance.  The diagnosis was left knee injury with posttraumatic degenerative joint disease.

On VA examination in July 2010, the Veteran described daily knee pain, and he stated that he needed a cane and knee brace for stability.  The VA examiner characterized the left knee as ankylosed with flexion between zero and 10 degrees without recurrent subluxation or lateral instability.

Service department records show that in April 2012 active range of motion was 45 to 55 degrees.  There was no evidence of gross laxity or instability.  The physician stated that the knee was essentially fused.   In June 2012, the range of motion was the same.






General Rating Policy

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Rating Factors for a Femur and Knee Disability

Rating factors for a disability of the musculoskeletal system include functional loss. A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 




The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Functional loss may also be due to weakness or atrophy.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

As for joints, the factors of disability reside in reductions of the joints normal excursion of movements in different planes.  Factors for considerations include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing.  38 C.F.R. § 4.45; DeLuca, 8 Vet. App. at 206-07. 

Also with periarticular pathology, painful motion is factor to be considered. The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Rating Criteria

Before July 21, 2012, the residuals of a left distal femur fracture with left knee disability, namely, marked knee instability, were initially rated 30 percent under Diagnostic Code 5255.  The criteria under Diagnostic Code 5255 for the next higher rating, 60 percent, are fracture of the shaft of the femur with nonunion without loose motion and weight bearing preserved with the aid of brace. 

During the appeal, the RO changed the Diagnostic Code to Diagnostic Code 5256, and continued the 30 percent rating, equating to favorable ankylosis with flexion between 0 to 10 degrees.  Under Diagnostic Code 5256, the criterion for the next higher rating, 40 percent, is ankylosis in flexion between 10 degrees and 20 degrees. 

Other potentially applicable Diagnostic Codes are Diagnostic Codes 5003, 5260, 5261, 5257 and 5275. 


Under Diagnostic Code 5003, arthritis established by X-ray is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved.  When limitation of motion of a specific joint is noncompensable under the appropriate Diagnostic Codes a 10 percent rating is assigned where there is satisfactory evidence of painful motion.

Under Diagnostic Code 5260 (limitation of flexion), the criterion for a 10 percent rating is flexion limited to 45 degrees. The criterion for the next higher rating, 20 percent, is flexion limited to 30 degrees. The criterion for the next higher rating, 30 percent, is flexion limited to 15 degrees. 

Under Diagnostic Code 5261, limitation of extension to 5 degrees is noncompensable.  Extension to 10 degrees is rated 10 percent. Extension to 15 degrees is rated 20 percent. Extension to 20 degrees is rated 30 percent rating. Extension to 30 degrees is rated 40. Extension to 45 degrees is rated 50 percent. 

Normal knee motion is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Separate ratings may be assigned for limitation of flexion and for extension. VAOPGCPREC 9-04 (September 17, 2004).  A separate rating may also be assigned for subluxation or instability of the knee under Diagnostic Code 5257. VAOPGCPREC 23-97 (July 1, 1997). 

Under Diagnostic Code 5257, the criterion for a 10 percent rating are slight recurrent subluxation or lateral instability of the knee.  Moderate recurrent subluxation or lateral instability is rated 20 percent.  Severe recurrent subluxation or lateral instability is rated 30 percent. 




Under the Note to Diagnostic Code 5257, a rating for leg length shortening does not apply to ratings for a fracture in the same extremity.

Analysis 

Before July 21, 2012, the residuals of a left distal femur fracture with left knee disability with marked instability were rated 30 percent under Diagnostic Code 5255.  The criteria under Diagnostic Code 5255 for the next higher rating, 60 percent, are fracture of the shaft of the femur with nonunion without loose motion and weight bearing preserved with the aid of brace.  In the absence of evidence of nonunion at the site of the fracture, the criteria under Diagnostic Code 5255 for the next higher rating have not been met. 

Before July 2012, the 30 percent rating was the maximum rating for instability under Diagnostic Code 5257.  A separate rating under Diagnostic Codes 5255 and 5257 on the basis of knee disability, resulting in instability, would be pyramiding, which is not permitted. 38 C.F.R. § 4.14 (pyramiding is rating the same disability, or the same manifestation of a disability, under different Diagnostic Codes, which is to be avoided).   

The record does show that in addition to instability the Veteran has posttraumatic degenerative joint disease, a type of arthritis.  Instability and arthritis may be rated separately under Diagnostic Codes 5257 and 5003.  VAOPGCPREC 23-97 (July 1, 1997).  

As for a separate rating under Diagnostic Code 5003, before July 6, 2010, the findings of flexion limited to either 70 degrees or 48 degrees or 60 degrees do not more nearly approximate or equate to flexion limited to 45 degrees, the criterion for a 10 percent rating under Diagnostic Code 5260, considering functional loss under 38 C.F.R. §§ 4.40, 4.45, and repetitive use.






Also, the findings of extension limited to either 5 degrees or 0 degrees or 0 degrees do not more nearly approximate or equate to extension limited to 10 degrees the criteria for a 10 percent rating under Diagnostic Code 5261, considering functional loss under 38 C.F.R. §§ 4.40, 4.45, and repetitive use.

Although the findings of flexion and extension are not compensable under Diagnostic Codes 5260 and 5261 before July 6, 2010, on VA examination in May 2005, the Veteran complained of constant left knee pain.  The VA examiner noted that the knee examination was very painful for the Veteran and that pain was a factor with flare-ups, repetitive use, and weaken movemen.  X-rays showed degenerative changes.  In September 2007, VA records show that the Veteran presented with a history of chronic left knee pain.  The assessment was left knee pain with traumatic degenerative joint disease.  On VA examination in October 2007, the Veteran complained of daily knee pain.  The Veteran was unable to repeat range of motion testing because of severe parapatellar-infrapatellar pain.  

Whereas here limitation of flexion or extension is noncompensable under Diagnostic Codes 5260 and 5261, respectively, a 10 percent rating is assigned where there is satisfactory evidence of painful motion.  As there is satisfactory evidence of painful motion before July 6, 2010, a separate 10 percent rating under Diagnostic Code 5003 is warranted.   

From July 6, 2010, and before July 21, 2012, on VA examination in July 2010, the VA examiner characterized the left knee as ankylosed with flexion between zero and 10 degrees.  Under Diagnostic Code 5256, the criteria for 30 percent rating is ankylosis in a favorable angle in full extension or in slight flexion between 0 degrees and 10 degrees, which have been met.  

In the absence of evidence of left knee ankylosed with flexion between 10 and 20 degrees under Diagnostic Code 5256, the criteria for a rating than 30 percent rating from July 6, 2010, to July 21, 2012, have not been met



A separate rating under Diagnostic Codes 5003 and 5256 on the basis of painful motion would be pyramiding, which is not permitted. 38 C.F.R. § 4.14 (pyramiding is rating the same disability, or the same manifestation of a disability, under different Diagnostic Codes, which is to be avoided).   

As for evidence of left leg length shortening (3 cm. difference or 1 inch or 3 inches), under Diagnostic Code 5275, a separate rating is not permissible where the shortening of the left leg is in the same extremity as the femur fracture.

Conclusions

Before July 21, 2012, the schedular criteria for a rating higher than 30 percent under Diagnostic Codes 5255, 5257, 5260, 5261, and 5275 have not been met.

Before July 6, 2010, the schedular criteria for a separate rating of 10 percent under Diagnostic Code 5003 have been met.

From July 6, 2010, and before July 21, 2012, the schedular criteria for a 30 percent rating under Diagnostic Code 5256 have been met, which takes the place of the rating under Diagnostic Code 5003.     

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for a rating. 









The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate. This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability levels and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned ratings are adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Comparing the current disability levels and symptomatology to the Rating Schedule, the degree of disability is encompassed by the Rating Schedule and the assigned schedule ratings are adequate.  In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, and the Veteran does not have any symptomatology not already encompassed by the Rating Schedule.  For this reason, referral for an extraschedular rating is not warranted under 38 C.F.R. § 3.321(b)(1).

 A Total Disability Rating for Compensation based on Individual Unemployability

The Veteran does not raise and the record does not reasonably raise the claim for a total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the claim for a total disability rating is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).

      (The Order follows on the next page.). 





ORDER

Before July 21, 2012, a rating higher than 30 percent for residuals of a left distal femur fracture based on left knee instability under Diagnostic Codes 5255 and 5257 is denied.

Before July 6, 2010, a separate rating of 10 percent for painful motion of the left knee under Diagnostic Code 5003 is granted.

From July 6, 2010, and before July 21, 2012, a 30 percent for favorable ankylosis of the left knee under Diagnostic Code 5256, which takes the place of the rating under Diagnostic Code 5003, is granted.     



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


